DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 14, 2021 is acknowledged.  Claim 1 has been amended.  Non-elected Invention and/or Species, Claims 7-11 have been withdrawn from consideration. Claims 1-2, 4-11 and 13 are pending.
Action on merits of claims 1-2, 4-6 and 13 follows.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites: the semiconductor device according to claim 1, wherein an insulating layer is provided on a bottom and the side wall of the groove. 
Since the “insulating layer” is addition to the limitation of claim 1, a proper syntax is “further comprising an insulating layer …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein each pixel unit is separately provided with one first electrode and one second electrode independent from each other, and a projection of the at least one groove and the at least one first electrode do not overlap” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended Claim 1 recites: “a projection of the at least one groove and the at least one first electrode do not overlap”.
What the “projection of the at least one groove and the at least one first electrode” is referring to? 

	One having ordinary skill in the art would not know how to determine the “projection”.
	Therefore, claims 1-2, 4-6 and 13 are indefinite. 

Amended Claim 1 also recites: “enabling formation of a structure where the different pixel units share the second conductive layer, wherein each pixel unit is separately provided with one first electrode and one second electrode independent from each other”.
By “share the second conductive layer”, the “second electrode” (108), which contacts the second conductive layer (103), are not separately provided, but are shared among the pixel units.
The limitation contravenes the disclosure. Therefore, claims 1-2, 4-6 1nd 13 are indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ODNOBLYUDOV et al. (US. Pub. No. 2013/0175560) in view of ZHANG et al. (CN Pub. No. 104064641A) and HUANG et al. (US Pub. No. 2012/0056212) both of record.
With respect to claim 1, As best understood by Examiner, ODNOBLYUDOV teaches a semiconductor device substantially as claimed including a bonding metal layer, a reflective layer (collectively 204), a first conductive layer (212), an active layer (Quantum well), a second conductive layer (210), at least one first electrode (206) and at least one second electrode (235a); 

the second conductive layer (210) is provided on one side of the reflective layer,  that is away from the bonding metal layer; 
the active layer (quantum well) is provided on one side of the second conductive layer (210) that is away from the reflective layer; 
the first conductive layer (212) is provided on one side of the active layer (quantum well) that is away from the second conductive layer (210); 
the at least one first electrode (216) runs, from one side of the bonding metal layer, successively through the bonding metal layer, the reflective layer, the second conductive layer (210) and the active layer (quantum well), and to the first conductive layer (212) to be connected with the first conductive layer (212), wherein the at least one first electrode (216) is insulated from the bonding metal layer, the reflective layer, the second conductive layer (210) and the active layer (quantum well); and 
the semiconductor device further comprises at least one groove (602), with at least one groove (602) is provided on one side of the first conductive layer (212) that is away from the active layer (quantum well) and runs through at least the first conductive layer (212) and the active layer, the at least one groove (602) partitions the semiconductor device into different pixel units (200), and the at least one groove (602) passes a part of the second conductive layer (210), enabling formation of a structure where the different pixel units (200) share a conductive layer, wherein each pixel unit (200) is separately provided with one first electrode (216) and one second electrode (235a) independent from each other, and a projection of the at least one groove (602) and the at least one first electrode (216) do not overlap. (See FIGs. 4A-B, 6A-B, 7A-B).


However, ZHANG teaches a semiconductor device including a) a substrate (400), a bonding metal layer, a reflective layer (collectively layer 300),
wherein the bonding metal layer is provided on one side of the substrate (400), 
the reflective layer is provided on one side of the bonding metal layer that is away from the substrate (400); and
the at least one first electrode (829) runs, from one side of the substrate (400) that is away from the bonding metal layer, successively through the substrate (400), the bonding metal layer, the reflective layer, a second conductive layer and a active layer (quantum well), and to a first conductive layer to be connected with the first conductive layer, wherein the at least one first electrode (820) is insulated from the substrate (400), the bonding metal layer, the reflective layer, the second conductive layer (210) and the active layer (quantum well). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of ODNOBLYUDOV including the substrate as taught by ZHANG to provide a strong bonding substrate.  
 
Further, HUANG teaches a semiconductor device including a first conductive layer (202), an active layer (204) and a second conductive layer (206); and 
the semiconductor device further includes at least one groove (220), with at least one groove (220) is provided on one side of the first conductive layer (202) that is away from the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of ODNOBLYUDOV with the at least one groove that does not run through the second conductive layer as taught by HUANG to divide the semiconductor device into different pixel units.
 
With respect to claim 2, in view of ZHANG (semiconductor device includes substrate 400), the semiconductor device of ODNOBLYUDOV further comprises: at least one filling slot (219) running from the substrate to the first conductive layer (212), wherein the at least one filling slot (219) runs through the substrate, the bonding metal layer, the reflective layer, the second conductive layer (210) and the active layer (quantum well), and partially runs into the first conductive layer (212), and the each first electrode (216) is located in one filling slot (219) and connected with the first conductive layer (212); 
wherein an insulating material (218) is provided between the first electrode (216) and a side wall of the filling slot (219), to insulate the first electrode (216) from the substrate, the bonding metal layer, the reflective layer, the second conductive layer (210) and the active layer.   

With respect to claim 4, in view of HUANG, an insulating layer (222) is provided on a bottom and the side wall of the groove (220). 

each second electrode (235a) is located between two adjacent connecting pads, and is separated from the two adjacent connecting pads. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ODNOBLYUDOV ‘560, ZHANG ‘641 and HUANG ‘212, as applied to claims 1 and 2 above, and further in view of HSIEH et al. (US Patent No. 8,999,736) of record.
With respect to claims 5 and 13, ODNOBLYUDOV, ZHANG and HUANG teach the semiconductor device as described in claims 1 and 2 above including the first conductive layer (212), the active layer, the second conductive layer, at least one first electrode and at least one second electrode.
Thus, ODNOBLYUDOV, in view of ZHANG and HUANG, is shown to teach all the features of the claim with the exception of further including a fluorescent power layer on the first conductive layer. 
However, HSIEH teaches a semiconductor device including a first conductive layer, an active layer, a second conductive layer, wherein the semiconductor device further comprises: 
a fluorescent powder layer (P) provided on the first conductive layer, the fluorescent powder layer (P) being made from quantum dot fluorescent powder. (See FIG. 24E).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of ODNOBLYUDOV, in view of .
   
Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829